ORDER OF DISBARMENT

Respondent, John Combs, was suspended from the practice of law for two years in April of 1994. The suspension resulted from violations of SCR 3.130-1.2(a), 1.3, 1.4(a), *7541.16(d) and 8.3(c). Pursuant to this Court’s order of suspension, respondent was ordered, among other things, to: 1) comply with the provisions of SCR 3.390 which require suspended attorneys to “notify all courts, in which he has active matters pending, and all clients for whom he is actively involved in litigation” of his suspension; and, 2) return all active files to his clients.
On September 23, 1994 a subsequent complaint was filed against respondent. Respondent received notification of the complaint by certified mail and failed to respond to the complaint. Subsequently, the Inquiry Tribunal issued four (4) charges against respondent. Several attempts were made to inform respondent of these charges. He has failed to respond in any manner. Thereafter, the Board of Governors of the Kentucky Bar Association found respondent guilty of three of the four charges and recommended disbarment.
The specific charges include the following violations of the disciplinary rules of the Code of Professional Responsibility:
Count I — respondent failed to notify an active client of suspension in violation of SCR 3.130-3.4(e);
Count II — respondent failed to surrender a client’s file in violation of SCR 3.130 — 1.16(d); and
Count III — respondent communicated to the client that the file would be returned but then failed to do so, in violation of SCR 3.130-8.3(e).
Upon review of this matter, it is the Order of this Court that the respondent be disbarred, effective upon the issuance of this order, as recommended by the Board of Governors. Respondent is further ordered to pay the costs of this proceeding in the amount of $41.88.
STEPHENS, C.J., and GRAVES, LAMBERT, KING, STUMBO and WINTERSHEIMER, JJ., sitting.
All concur.
/s/ Robert F. Stephens Chief Justice